NO. 12-05-00033-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


CLAUDIA SERRANO,                                      §     APPEAL FROM THE 321ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

LAURO SERRANO,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This is an attempted appeal in a divorce action.  On January 31, 2005, this Court notified
Appellant, pursuant to Texas Rule of Appellate Procedure 37.2, that the information received in this
appeal does not contain a final judgment or other appealable order.  Appellant was further informed
that the appeal would be dismissed if the information received in the appeal was not amended on or
before February 10, 2005 to show the jurisdiction of this Court.  The deadline for amendment has
passed, and Appellant has neither responded to the January 31 notice or otherwise shown the
jurisdiction of this Court.  Accordingly, the appeal is dismissed for want of jurisdiction. See Tex.
R. App. P. 37.2, 42.3.
Opinion delivered February 23, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)